26/Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner Amendment	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant agreed that the examiner’s amendment, authorized by Robert Mauri 02/03/22

AMENDMENTS TO THE CLAIMS 

1.	(Currently Amended)  A method comprising:
determining, at a wireless node, a proposed set of physical resource blocks for a transmission to the wireless node, based on a channel quality determination at the wireless node, wherein the proposed set of physical resource blocks comprises one or more orthogonal frequency division multiplexing subcarriers;
sending a channel quality indicator report to an infrastructure node, the report including a parameter ID identifying, for the transmission to the wireless node, a modulation scheme and a coding rate at which a block error probability is determined, using an overall channel quality for the proposed set of physical resource blocks and a reference physical resource size for the transmission to the wireless node, to be less than or equal to a threshold or target level.

2.	(Previously presented)  The method of claim 1, wherein the proposed set of physical resource blocks comprises one or more channels.



4.	(Previously presented)  The method of claim 1, wherein the channel quality determination at the wireless node comprises measuring a signal to interference and noise ratio for each of a plurality of physical resource blocks.

5.	(Canceled)

6.	(Canceled)

7.	(Previously presented)  The method of claim 1, wherein the determining the proposed set of physical resource blocks comprises using a best-M technique.

8.	(Previously presented)  The method of claim 1, wherein the determining the proposed set of physical resource blocks comprises selecting M resources having a highest channel quality.

9.	(Canceled)

10.	(Previously presented)  The method of claim 1, wherein the determining the proposed set of physical resource blocks comprises determining a set of M physical resource blocks having substantially the highest channel quality of the plurality of physical resource blocks, or determining a physical resource block having a highest channel quality and one or more other physical resource blocks having a channel quality within a threshold or distance of the highest channel quality physical resource blocks.

11. to 26.	(Canceled)

27.	(Currently Amended)  An apparatus comprising:
at least one processor; and
at least one memory including computer program code, the at least one memory and the computer program code configured, with the at least one processor, to cause the apparatus to:
, wherein the proposed set of physical resource blocks comprises one or more orthogonal frequency division multiplexing subcarriers;
send a channel quality indicator report to an infrastructure node, the report including a parameter ID identifying, for the transmission to the apparatus, a modulation scheme and a coding rate at which a block error probability is determined, using an overall channel quality for the proposed set of physical resource blocks and a reference physical resource size for the transmission to the apparatus, to be less than or equal to a threshold or target level.

28. and 29.	(Canceled)

30.	(Previously presented)  The apparatus of claim 27, wherein determining the proposed set of physical resource blocks comprises using a best-M technique.

31. to 40.	(Canceled)

41.	(Previously presented)  The method of claim 1, wherein the threshold or target level is approximately 10%.

42.	(Previously presented)  The apparatus of claim 27, wherein the threshold or target level is approximately 10%.

43.	(Previously presented)  The apparatus of claim 27, wherein the proposed set of physical resource blocks comprises one or more channels.

44.	(Canceled)



46.	(Previously presented)  The apparatus of claim 27, wherein each of the physical resource blocks includes a plurality of subcarriers across a time slot, wherein the channel quality determination comprises determining an average signal to interference and noise ratio across the plurality of subcarriers of the physical resource blocks.

47.	(Previously presented)  The apparatus of claim 27, wherein the determining the proposed set of physical resource blocks comprises selecting M resources having a highest channel quality.

48.	(Previously presented)  The apparatus of claim 27, wherein the determining the proposed set of physical resource blocks comprises using a threshold channel quality indication technique.

49.	(Previously presented)  The apparatus of claim 27, wherein the determining the proposed set of physical resource blocks comprises determining a set of M physical resource blocks having substantially the highest channel quality of the plurality of physical resource blocks, or determining a physical resource block having a highest channel quality and one or more other physical resource blocks having a channel quality within a threshold or distance of the highest channel quality physical resource blocks.

50.	(Currently Amended)  An apparatus comprising:
at least one processor; and
at least one memory including computer program code, the at least one memory and the computer program code configured, with the at least one processor, to cause the apparatus to:
allocate resources for a downlink transmission to a wireless node based on a channel quality indicator report received from the wireless node, wherein the channel quality indicator report includes a parameter ID identifying, for the transmission to the wireless node, a proposed set of physical resource blocks, wherein the proposed set of physical resource blocks comprises one or more orthogonal frequency division multiplexing subcarriers, and includes a modulation scheme and a coding rate at which a block error probability is determined, using an overall channel quality for the proposed set of physical resource blocks and a reference physical resource size for the transmission to the wireless node, to be less than or equal to a threshold or target level, wherein the proposed set of physical resource blocks is determined based on a channel quality determination at the wireless node.

51.	(Previously Presented)  The apparatus of claim 50, wherein the threshold or target level is approximately 10%.

Claim 1-2, 4, 7-8, 10, 27, 30, 41-43, 45-51 are allowed.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415